        Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

UNITED STATES OF AMERICA, ex rel.
HENRY B. HELLER,

     Plaintiffs,
                                             Civil Action File No.:
v.

GUARDIAN PHARMACY, LLC, and                  1:18-cv-03728-SDG
GUARDIAN PHARMACY OF
ATLANTA, LLC,

     Defendants.


                      DEFENDANTS’ BRIEF IN SUPPORT OF
                       MOTION FOR RULE 11 SANCTIONS

        Defendants Guardian Pharmacy, LLC (“Guardian Pharmacy”) and

Guardian Pharmacy of Atlanta, LLC (“Guardian Atlanta”) file this Brief1 in

support of their Motion for Rule 11 Sanctions.



1
  Defendants are filing a supporting memorandum that is narrower than the one
served on May 19, 2020. This is, in part, in order to withdraw arguments in
connection with positions that it appears Relator is no longer taking based on his
Response in Opposition to Defendant Guardian Pharmacy of Atlanta, LLC’s
Motion to Dismiss (Doc. 41) and his Response in Opposition to Defendant
Guardian Pharmacy, LLC’s Motion to Dismiss (Doc. 42) after being served with
the Rule 11 motion. Defendants have also redacted portions of the supporting
declaration to avoid submitting matters that are extraneous to the narrowed
supporting memorandum. Defendants will file the original version of the
supporting memorandum as well as the unredacted declaration if requested.
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 2 of 22




I.    INTRODUCTION

      In this action, Relator Henry B. Heller (“Heller”) asserts claims against

Defendants under the False Claims Act (“FCA”). Heller alleges that they violated

the Anti-Kickback Statute (“AKS”) and, therefore, submitted false claims in

violation of the FCA. The purported AKS violations relate to services designed to

ensure the safe administration and management of the drugs that Guardian

Atlanta dispenses to its patients residing in Assisted Living Communities

(“ALCs”) and Personal Care Homes (“PCHs”) (collectively “Communities”).

Specifically, Heller alleges that Defendants:

      (1)   “perform[ed] medication management services for customers, on a

            quarterly basis, for no charge or for charges that are well below

            [FMV]”;

      (2)   “offered free installation of the computers and software programs for

            electronic medication administration records (eMAR) systems”; and

      (3)   “furnished legally-required education classes and skills checks for




                                       -2-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 3 of 22




            free or below-cost.”2

      Defendants have moved to dismiss Heller’s claims because, even accepted

as true, his allegations do not set forth plausible AKS violations or otherwise

state a plausible claim against Guardian Pharmacy or Guardian Atlanta.3

Defendants separately move under Rule 11 for two reasons. First, Heller’s actions

and words demonstrate that he knows that the facts he alleges do not state a

plausible AKS violation. Both at his current employer—Gayco Healthcare

(“Gayco”)—and at Collier’s Personal Care Pharmacy (“Collier’s”), which he co-

owned before selling to Guardian Atlanta, Heller provided and offered the same

services that his Complaint now labels “kickbacks” at lower fees than Guardian

Atlanta charges and sometimes at no charge. Based on his own conduct, Heller

cannot possibly believe that his allegations demonstrate violations of the AKS.

      Second, Heller pursues this action through factual allegations that have no

2
  Amended Complaint, Doc. 24 (“Am. Compl.”) ¶¶ 7-9. Relator’s Opposition
effectively narrowed his allegations regarding “free” classes and skills checks to
focus only on training and skills checks offered on a first-time-free basis to new
communities to Guardian Atlanta and newly-licensed ALCs; he did not defend,
or address, the broader allegations in his Complaint regarding the supposedly
“free” provision of all training and skills checks prior to 2018. (Doc. 41 at 2, 3, 11-
12.) Relator has not sought leave to file an Amended Complaint to limit his
claims with respect to “free” training to the narrower set of allegations that he
defends in his Opposition. Nevertheless, Defendants have amended this
supporting memorandum to remove those allegations as a basis for sanctions,
given that Relator appears to have abandoned them, albeit only implicitly.
3
  Doc. Nos. 32, 34.

                                        -3-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 4 of 22




evidentiary support, that are demonstrably false, and that, in many cases, Heller

knows to be false. These false allegations go the heart of Heller’s case that

Guardian Atlanta provided “free” medication management, eMAR, and training

services.

      “[O]pportunism rather than legitimate whistle-blowing [often] motivate[s]

the filing of [qui tam] complaint[s].”4 Consequently, “the [FCA] has been

repeatedly amended, representing ‘a long history of repeated congressional

efforts to walk a fine line between encouraging whistle-blowing and

discouraging opportunistic behavior.’”5 But Heller’s claims go beyond the

potential “opportunism” that might be ascribed to any whistleblower. Heller

competes with Guardian Atlanta in the marketplace as an employee of Gayco,6

and a federal lawsuit accusing Guardian Atlanta of fraud, though unlikely to

succeed, places Guardian Atlanta at a competitive disadvantage.

      Of course, the pursuit of an FCA claim by a qui tam whistleblower

4
  Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 876 (6th Cir. 2006).
5
  Id. at 876 (quoting United States ex rel. Karvelas v. Melrose-Wakefield Hosp., 360
F.3d 220, 225 (1st Cir. 2004)); see also United States ex rel. Milam v. Univ. of Tex.
M.D. Anderson Cancer Ctr., 961 F.2d 46, 49 n.2 (4th Cir. 1992) (“We note that
Congress has twice struck a new balance when it perceived that the qui tam
provisions of the False Claims Act were being overused, underused, or
misused”) (citing United States ex rel. Williams v. NEC Corp., 931 F.2d 1493, 1497
(11th Cir. 1991)).
6
   Declaration of Matthew Hopp (“Hopp Decl.”) ¶ 6. A copy of the Hopp
Declaration is attached hereto as Exhibit A.

                                       -4-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 5 of 22




motivated by the desire to injure a competitor is not in itself impermissible.

Former employees should bring to light misconduct of which they are aware.

And companies should expose unfair and illegal practices of their competitors to

“level the playing field.” But founding such pursuits, as Heller does, on frivolous

claims, unfounded speculation, and false factual allegations unnecessarily wastes

the time and resources of defendants, the Government, and the judiciary,

contrary to Rule 11. Such deceptive and self-serving behavior should be deterred

not just for the benefit of the Defendants in this case, but also to protect the

integrity of the FCA’s qui tam provisions and for the benefit of legitimate

whistleblowers, the Government, and the judiciary.

II.   ARGUMENT AND CITATION OF AUTHORITY
      A.    Rule 11

      Rule 11 of the Federal Rules of Civil Procedure provides for the imposition

of sanctions against parties and their attorneys who make false factual statements

in documents submitted to the Court. If, after notice and a reasonable

opportunity to respond,7 the Court determines that Rule 11(b) has been violated,

the Court may impose an appropriate sanction on any attorney, law firm, or



7
  Defendants provided Heller with the requisite notice by serving Heller’s
counsel with a copy of the motion and supporting memorandum of law on May
19, 2020, at least 21 days prior to filing this motion as required by Rule 11(c)(2).

                                      -5-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 6 of 22




party that violated the rule or is responsible for the violation.8 The Eleventh

Circuit has explained that a district court should undertake an analysis to

determine if an attorney conducted a reasonable investigation into the factual

basis of the claims asserted, as required by Rule 11(b).9 The Court must

determine whether the factual or legal contentions are frivolous. “A factual claim

is frivolous if no reasonably competent attorney could conclude that it has a

reasonable evidentiary basis. Thus, where no evidence or only ‘patently

frivolous’ evidence is offered to support factual contentions, sanctions must be

imposed.”10 The Thompson court went on to clarify that:

      Once a court concludes that either the factual or legal contentions
      are frivolous, the question becomes whether the attorney should
      have known they were frivolous. We ask what was known or
      reasonably knowable when the paper was “present[ed] to the
      court.” Fed. R. Civ. P. 11(b). Again, measured objectively, if a
      reasonable investigation would have revealed the error to a
      reasonably competent attorney, then sanctions can be imposed; if
      not, then sanctions cannot be imposed. The reasonableness of the
      inquiry turns on the totality of the circumstances, including, for
      example, the time available for investigation and whether the
      attorney had to rely on the client, another member of the bar, or
      others.11

      Even if “the contentions contained in the complaint were not frivolous at

8
  Fed. R. Civ. P. 11(c)(1)-(3).
9
  Thompson v. RelationServe Media, Inc., 610 F. 3d 628, 665 (11th Cir. 2010).
10
   Id.
11
   Id.; Jones v. Int’l Riding Helmets, Ltd., 49 F.3d 692, 695 (11th Cir. 1995) (citing
McGuire Oil Co. v. Mapco, Inc., 958 F.2d 1552, 1563 (11th Cir. 1992)).

                                       -6-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 7 of 22




the time it was filed” sanctions may be imposed for “continued advocacy … after

it should have been clear that those contentions were no longer tenable.”12

      B.     Heller’s Personal Knowledge Is Limited to Guardian Atlanta
             Between January 23, 2017 and October 30, 2018

      Before turning to Heller’s specific allegations, a discussion of Heller’s

frame of reference for these allegations is in order. Heller’s first-hand, insider

information is limited to Guardian Atlanta from January 23, 2017 to October 30,

2018.13 Heller was never employed by, or contracted with, Guardian Pharmacy

(which provides corporate home office functions for various “Partner

Pharmacies,” including Guardian Atlanta). He never worked for any of

Guardian Pharmacy’s “Partner Pharmacies,” other than Guardian Atlanta.14 And

he does not allege any knowledge of the practices at any Partner Pharmacies,

other than Guardian Atlanta.15 Thus, Heller’s frame of reference is solely through

his work for Guardian Atlanta from January 23, 2017 to October 30, 2018.

      This background must be kept in mind in evaluating whether Heller’s

allegations have any reasonable evidentiary basis. Heller brazenly claims that

both Guardian Pharmacy and Guardian Atlanta engaged in kickback schemes

from 2014—three years before he joined Guardian Atlanta—until the filing of his

12
   Turner v. Sungard Business Systems, Inc., 91 F.3d 1418, 1421-22 (11th Cir. 1996).
13
   Hopp Decl. ¶¶ 4-5; Am. Compl. ¶¶ 15, 144.
14
   Hopp Decl. ¶¶ 3, 5.
15
   Am. Compl.; Hopp Decl. ¶¶ 2, 7-8.

                                       -7-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 8 of 22




Amended Complaint—sixteen months after he left Guardian Atlanta.16 Heller’s

allegations outside that time period are founded on sheer speculation, while his

allegations within that time period are based on outright falsehoods.

      C.    Heller’s Assertions that Defendants Did Not Sufficiently Charge
            for Medication Management and eMAR Services Are Frivolous
            and Lack Evidentiary Support

      Heller acknowledges that Guardian Atlanta typically charges a $10 per

patient per month fee:

      For most facilities, Guardian bills a monthly fee of $10 to residents
      whose facilities subscribe to an electronic system for maintaining
      medication administration records.17

The typical margin to Guardian Atlanta on this $10 per month service fee (after

accounting for monthly eMAR costs) averages more than $60 per year per

patient, which is more than sufficient to cover the costs of two of the three

services that Heller alleges to be “kickbacks”: 1) medication management

services; and 2) eMAR installation and setup.18 Contrary to Heller’s allegations,

not all Communities have eMAR systems, and of those that do, not all choose to

purchase   their   eMAR    system   through    Guardian    Atlanta.     Patients   at

Communities that do not purchase their eMAR services from Guardian Atlanta




16
   Am. Compl. ¶¶ 6, 156.
17
   Am. Compl. ¶ 240.
18
   Hopp Decl. ¶ 10.

                                     -8-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 9 of 22




typically pay a different fee that covers the cost of medication management.19

      Nevertheless, Heller claims that he was “astonish[ed]” to learn that

Defendants did not charge Communities separately for these services in some

amount in addition to the $10 per resident per month charge.20 Regarding eMAR

setups, Heller falsely alleges in one place in his Complaint that Defendants

installed eMAR “for all assisted living communities and personal care homes

that selected Guardian as their preferred pharmacy.”21 But he later acknowledges

specific Communities where he claims eMAR is not supplied by Guardian

Atlanta.22 Regardless, Heller does not limit his claims to Communities where

there were allegedly no fees. In fact, Heller does not even identify any such

Communities in his Complaint. Instead, he broadly and indiscriminately asserts

a kickback scheme even where patients paid a $10 per month fee, even going so

far as to characterize services provided at such Communities as “free.”23

      Heller’s own actions over the course of many years—and in many

19
   Hopp Decl. ¶ 10.
20
   Am. Compl. ¶ 198 (“To his astonishment, Relator observed that the contract
contained ‘Confidential Pricing Terms’ which stated that ‘Pharmacy Consulting
Services’ would be provided ‘Quarterly at no charge.’”).
21
   Am. Compl. ¶ 151.
22
   Id., Ex. A, pp. 1, 3 (identifying several Communities where eMAR system is
“None”).
23
    Am. Compl. ¶ 214 (acknowledging $10 monthly fee at Magnolia Senior
Living); id. ¶¶ 205-06, 212 (characterizing the quarterly medication management
services at Magnolia Senior Living as “free” despite the $10 fee).

                                      -9-
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 10 of 22




instances, his own words—belie the allegations in his Complaint.24 For example,

in a March 2017 email, Heller stated his belief—contrary to the allegations in his

Complaint—that it is “the industry standard” for LTCPs to be billed directly for

eMAR fees and to recoup those costs over time through eMAR service charges,

just as Guardian Atlanta does through its $10 monthly fee.25

      Further, Heller sometimes provided the eMAR setup that he now claims to

be a “kickback” at no charge or at a lower charge than Guardian Atlanta.26 One

Community whose patients Collier’s had formerly served noted in an email that

Collier’s paid for their eMAR: “Our agreement with Colliers was that they were

picking up that fee and they did pay the $1500 [monthly] fee.”27 In that same email, the

customer noted that “historically Colliers was by far the cheapest on the market.”28

Heller acknowledged that “[w]hile at Collier’s” he had “discussed raising

[Collier’s] fees” by $7 “to cover [eMAR] fees” but that this eMAR fee never came


24
   Hopp Decl. ¶¶ 11-18. Again, none of this is to suggest that Heller was violating
the AKS at Collier’s. As Guardian Atlanta has noted previously, these services
are integrally related to an LTCP’s services and could therefore be provided at no
charge. (Doc. 32-1 at 13-22.) But it does show that Heller cannot believe that
Guardian Atlanta’s provision of these services—typically for $10 per patient per
month—is an AKS violation.
25
   Hopp Decl. ¶ 16, Ex. D, March 15, 2017 Email from Heller (emphasis added).
26
   Hopp Decl. ¶ 15.
27
    Hopp Decl. ¶ 17, Ex. E, April 25, 2017 email from Community to Heller
(emphasis added).
28
   Id. (emphasis added).

                                        - 10 -
     Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 11 of 22




to fruition.29 Collier’s had been charging a $9 per month fee, which covered

eMAR, medication management, and expensive Medicine-on-Time (MOT)

packaging. Heller suggested that, rather than raise fees to $16 per month,

Guardian Atlanta keep the fees at the $9 that Collier’s had been charging. To get

Guardian Atlanta’s approval, he suggested switching the MOT packaging to

“strip packaging,” which is safer and less expensive than MOT packaging.30 The

cost to Guardian Atlanta of providing the eMAR service was a fraction of the

$1500 per month that Collier’s had been paying, and that cost was covered by the

$9 per month fee, which was ultimately changed to Guardian Atlanta’s standard

$10 per month fee.31 If Heller did not view a $9 fee as too low for eMAR and

medication management, plus expensive MOT packaging while at Collier’s, he

cannot view $9 (or $10) as too low for only the eMAR and medication

management services (i.e., without MOT packaging) provided by Guardian

Atlanta.

      Collier’s also provided laptops and eMAR setup in a practice that he now

claims to be a “kickback.” In a November 2017 email in which Heller encouraged

Guardian Atlanta to provide another laptop to a Community, Heller noted, “I


29
   Id., April 25, 2017 email from Heller to Community.
30
   Id.; Hopp Decl. ¶¶ 17-18.
31
   Hopp Decl. ¶ 18.

                                     - 11 -
     Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 12 of 22




think the other computers were paid for by Collier’s.”32 Another former Collier’s

customer indicated that they received free laptops from Collier’s.33

      In his Complaint, Heller alleges that “[t]he setup fees, sometimes called

interface fees, that are charged by eMAR companies range from $499 to $7,000,

which Guardian pays for as an inducement and kickback for the benefit of

facilities who choose Guardian as a preferred provider.”34 However, Guardian

Atlanta has never paid anywhere near $7,000 for an interface fee. And on the rare

occasions where Guardian Atlanta has paid any interface fee at all, it was where

the Community already had its own contract with an eMAR vendor, and

Guardian Atlanta paid an interface fee to gain access to eMAR for Guardian

Atlanta’s patients in that Community. That fee was separate and distinct from the

interface fee that the Community paid to the eMAR vendor for its own access.35

In one instance involving a Community formerly served by Collier’s that Heller

described as “our most profitable,” Heller encouraged Guardian Atlanta to pay

an eMAR interface fee of $3,000 per year.36 Guardian Atlanta declined Heller’s



32
   Hopp Decl. ¶ 19, Ex. F, November 29, 2017 Email from Heller (emphasis
added).
33
   Hopp Decl. ¶ 20, Ex. G, Sept. 11, 2017 email from Community to Mr. Hopp.
34
   Am. Compl. ¶ 245.
35
   Hopp Decl. ¶ 21.
36
   Hopp Decl. ¶ 21, Ex. H, March 23, 2017 Email from Heller.

                                      - 12 -
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 13 of 22




request.37

      After acquiring Collier’s from Heller, Guardian Atlanta received numerous

complaints because it was charging fees where Collier’s had charged none or

less. For example, in August 2017, in response to a complaint that Guardian

Atlanta was charging patients monthly fees (whereas Collier’s had not), Heller

tried to assuage concerns by stating that “[a]lmost all of Collier’s former

customers were charged a fee each month” and expressing his “regret that the

circumstances in the pharmacy marketplace require that Guardian charge a $10

per individual packaging fee each month from here forward.”38 He indicated

further that “this fee will take care of any electronic medication administration

record fees that come about.”39

      In another instance, residents and families at a Community where Collier’s

“did not charge … any fees” were upset because Guardian Atlanta did charge

fees.40 Guardian Atlanta’s President, Matthew Hopp, sent an email to Heller

stating: “It is disappointing we were not told this up front. There have been

37
   Hopp Decl. ¶ 21.
38
   Hopp Decl. ¶ 12, Ex. A, Aug. 21, 2017 email from Heller to Mr. Hopp and
others (emphasis added).
39
   Hopp Decl. ¶ 12.
40
   Hopp Decl. ¶ 13, Ex. B (“[T]here were no fees involved with Collier’s…. I
understand that the fees need to be charged… I let her know…that fees are
gonna be charged in the future. She said she may start looking at other
pharmacies….I told her that the charges would continue….”).

                                     - 13 -
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 14 of 22




several billing problem over the past month, almost all were due to exceptions at

Colliers that we didn't know about.”41 Heller responded that Guardian Atlanta

should “credit back the $10 fee for this past month and send out a letter to the

Family [of the patient] stating that we apologize that there was no notice given

on the fees but in the future there will be fees.”42 In another instance, Heller

discounted Guardian Atlanta’s monthly fee from $10 to $5.43 Heller’s actions

demonstrate that he did not believe that Guardian Atlanta was charging too little

for eMAR and medication management.

      Even after filing his Complaint, Heller sought competitive advantage for

himself and his current employer, Gayco, by openly advertising these same

supposed “kickback” services at “no charge”:

      Contract up for renewal? Talk to us first! . . . No charge for consulting .
      . . No charge for E-MAR systems . . . E-MAR support from in-house IT
      staff . . . Hank Heller, Sales (912) 655-4433.44

In a letter to residents, Gayco advertises:

      How do we benefit the resident? . . . There are no added charges for
      services, packaging, or delivery. . . . We print or provide electronic
      medication administration records for all of our residents. . . . Our

41
   Id., Sept. 22, 2017 email from Mr. Hopp to Heller. Mr. Hopp also suggested to
Heller that one way to soften the complaints would be to switch from expensive
Medicine-on-Time packaging to less expensive (and safer) strip packaging. Id.
42
   Id. Sept. 22, 2017 email from Heller to Mr. Hopp.
43
   Hopp Decl. ¶14, Ex. C, Sept. 27, 2017 email from Heller.
44
   Hopp Decl. ¶ 22, Ex. I, Advertisement for Gayco (emphasis added).

                                        - 14 -
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 15 of 22




      pharmacist visits the facility and audits to assure the most
      appropriate medications, including correct dosage and route of
      administration, are prescribed for each resident and to assure the
      community is compliant with state regulations for assisted living.45

In its contract Gayco similarly agrees to provide these services:

      The pharmacy shall be responsible for the general supervision of the
      facility’s pharmaceutical services. These services shall include but
      are not limited to the following:

               a.   Reviews of the drug regimen of each patient with
                    reports of any irregularities

               b.   Supervising the storage and security of all medications.

               c.   Providing in-service education programs for the
                    professional staff

               d.   Performing a medication pass survey for CMA’s or
                    Proxy Caregivers.46

Consistent with its promotional materials, this contract does not identify any fees

for the Community or its residents for these services.47

      A March 2019 email from Gayco’s COO, Jon Martin, to a Community

states: “We will provide you with laptops so you can use QUICK Mar as well as

scanners.”48



45
   Hopp Decl. ¶ 23, Ex. J, Gayco Healthcare Letter to Resident and Family Signed
by Jon Martin, Chief Operating Officer.
46
   Hopp Decl. ¶ 24, Ex. K, Primary Pharmaceutical Provider Contract between
Gayco Healthcare North and a Community.
47
   Id.
48
   Hopp Decl. ¶ 25, Ex. L, March 22, 2019 email from Jon Martin.

                                       - 15 -
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 16 of 22




      Heller cannot, in good faith, allege that an LTCP providing eMAR and

medication    management       services    for     $10/patient/month—per   Guardian

Atlanta’s practice—violates the AKS when his own former pharmacy sometimes

performed the same service at no charge and when his current employer—and

Heller personally—openly advertise the exact same services at “no charge.” His

factual allegations that LTCPs “customarily” charge for these medication

management services and that Heller was “astonish[ed]” when he learned that

Defendants did not charge (beyond the $10 per resident per month charge) for

these services are blatantly false.49

      D.     Heller’s Education and Training-Based Claims are False

      Heller alleges that Defendants provide certain training and skill checks

“for free or below-cost.”50 Such training is referred to as Certified Medication

Aide (CMA) training (for ALC staff who assist with administration of

medications) or Proxy Caregiver training (for ALC or PCH staff who assist with

or supervise the self-administration of medication).51 As explained above,

Relator’s allegations in the Complaint regarding “free” training and skills checks

were broader in scope than the allegations that Heller now seems to be pursuing,



49
   Am. Compl. ¶¶ 164, 198.
50
   Am. Compl. ¶ 8.
51
   Hopp Decl. ¶ 26.

                                          - 16 -
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 17 of 22




based on the arguments in his Opposition.52 Heller now takes issue with the

provision of “free” training to “new communities to Guardian AND newly

licensed assisted living communities.”53

      In fact, it was Heller who suggested bringing back and actually expanding

the first-time-free model for CMA classes to Communities where Guardian

Atlanta was not currently serving patients, thereby allowing them to try out the

training service before buying it. In a July 2018 email, Heller stated: “I would

recommend strongly that you start allowing people who do not trade with us to

attend our proxy caregiving and [CMA] classes. I think this would be a good

way for people who don’t know us to get to know us and kind of used as a

method of trying before buying.”54 Heller’s suggestion to provide first-time-free

training “as a method of trying before buying” shows that he knows that

providing free training as a marketing tool to generate further training business is

not an improper inducement.

52
   See, supra n. 2. In his Opposition (which was filed after Relator received the
draft Rule 11 motion and brief), Relator did not pursue the argument that
Guardian Atlanta did not “begin charging” for training and skills checks until
2018 or assert that it was a violation of the AKS to provide training to “host
communities” in exchange for hosting services. Instead, without acknowledging
the broader allegations in the Complaint, Relator’s Opposition limited his
argument solely to the allegation that Guardian Atlanta offered first-time-free
training only to new communities to Guardian Atlanta. (Doc. 41 at 2, 3, 11-12.)
53
   Am. Compl. ¶ 225.
54
   Hopp Decl. ¶ 33, Ex. S, July 9, 2018 Email from Heller to Mr. Hopp.

                                      - 17 -
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 18 of 22




      E.     Rule 11 Sanctions are Appropriate.

      Heller’s false allegations are central to his claims that the services provided

by Guardian Atlanta constitute “kickbacks,” and that Guardian Pharmacy shares

responsibility for Guardian Atlanta’s alleged actions. Here, it is clear that the

claims asserted in Heller’s Amended Complaint are not warranted by evidence

or existing law. They are presented for the improper purpose of harassing

Defendants and to obtain a competitive advantage. Thus, Rule 11 sanctions are

necessary.

      “The selection of the type of sanction to be imposed lies within the district

court’s sound exercise of discretion.”55 The purpose of sanctions is to “reduce

frivolous claims, defenses, or motions, and to deter costly meritless

maneuvers.”56 Appropriate sanctions include striking an offending pleading or

allegation57 and awarding attorneys’ fees and costs incurred as a result of the

Rule 11 violation.58

      Apparently unconvinced that the true facts would support his Amended

Complaint, Heller used demonstrably false factual allegations to prop up his

Complaint. In doing so, Heller abused the qui tam provisions of the False Claims

55
   Donaldson v. Clark, 819 F.2d 1551, 1557 (11th Cir. 1987).
56
   Kaplan v. Daimler Chrysler, 331 F.3d 1251, 1255 (11th Cir. 2003).
57
   Advisory Committee Notes to Rule 11, 1993 Amendments.
58
   Fed. R. Civ. P. 11(c)(2) & (4).

                                       - 18 -
         Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 19 of 22




Act, needlessly expended the Court’s time and resources, and cost Defendants

and      the   Government        unnecessary   trouble   and   expense.   Under   these

circumstances, severe sanctions are appropriate.59 Given the egregious nature

and volume of the false allegations and the circumstances demonstrating that

Heller acted maliciously and intentionally, a serious sanction is warranted in

order to send a message that this type of intentional fact-twisting will not be

tolerated. The costs to the interest of justice are simply too high to allow anything

but the most severe of sanctions so that unscrupulous competitors will be

deterred from resorting to such tactics in future litigation. Only a severe sanction

will serve to deter such potentially lucrative misconduct.

         Because Heller’s allegations have no evidentiary support and violate Rule

11, this Court should grant Defendants’ Motion for Sanctions, sanction Heller by

striking Heller’s Amended Complaint and ordering Heller to pay Defendants’

attorneys’ fees and expenses of litigation that were incurred as a result of his

Rule 11 violations.

III.     CONCLUSION

         For all of the reasons set forth above, Defendants respectfully request that

this Court GRANT their Motion for Rule 11 Sanctions and order any other relief



59
     Fed R. Civ. P. 11 (b)(1).

                                          - 19 -
     Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 20 of 22




it deems just and proper.

      Respectfully submitted this 26th day of June, 2020.

                                              ARNALL GOLDEN GREGORY LLP


                                              /s/ Glenn P. Hendrix
                                              Glenn P. Hendrix, Esq.
                                              Georgia Bar No. 346590
                                              glenn.hendrix@agg.com
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024
                                              jerad.rissler@agg.com
                                              171 17th Street, Suite 2100
                                              Atlanta, Georgia 30363-1031
                                              404.873.8500
                                              glenn.hendrix@agg.com




                                     - 20 -
     Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 21 of 22




                      CERTIFICATE OF COMPLIANCE
      The undersigned certifies that this pleading was prepared using Book

Antiqua 13-point font in accordance with Local Rule 5.1(C).

                                           /s/ Glenn P. Hendrix
                                           Glenn P. Hendrix, Esq.
                                           Georgia Bar No. 346590

      This 26th day of June, 2020.
      Case 1:18-cv-03728-SDG Document 50-1 Filed 06/26/20 Page 22 of 22




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 26, 2020, I electronically filed the foregoing

DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR RULE 11

SANCTIONS with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to all Counsel of Record.



                                               /s/ Glenn P. Hendrix
                                               Glenn P. Hendrix, Esq.
                                               Georgia Bar No. 346590

ARNALL GOLDEN GREGORY LLP

171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.85




                                      - 22 -
